         Case 1:20-mc-00208-PGG Document 15 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE:

EX PARTE APPLICATION OF
FREDERICK J. WARREN FOR AN                               Misc. Action No. 20 Misc. 208 (PGG)
ORDER TO OBTAIN DISCOVERY FOR
USE IN FOREIGN PROCEEDINGS
PURSUANT TO 28 U.S.C. § 1782



                                                  ORDER
       Upon consideration of the Ex Parte Application for Discovery in Aid of a Foreign

Proceeding Pursuant to 28 U.S.C. § 1782 (the “Application”), submitted by Frederick J. Warren

(the “Applicant”), and all papers submitted in support thereof, this Court finds that (1) the statutory

requirements of 28 U.S.C. § 1782 are satisfied; and (2) the factors identified by the United States

Supreme Court in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241(2004), weigh in favor

of granting the Application.

       It is therefore ORDERED that the Application is GRANTED, and that the Applicant is

hereby authorized to serve the subpoenas annexed to the Memorandum of Law in Support of the

Application as Exhibits A-F upon AMA Capital Partners, LLC, Fintech Advisory, Inc. and Wilk

Auslander LLP (together, the “Discovery Targets”).

       It is further ORDERED that the Discovery Targets comply with such subpoenas in

accordance with and subject to their rights under the Federal Rules of Civil Procedure and the

Rules of this Court.




                                                       _________________________________

                                                          June 11, 2020
